Citation Nr: 1041190	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an evaluation in excess of 20 percent beginning 
September 21, 2009, and 10 percent prior thereto for the 
serviced-connected residuals of a lumbar injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1977 to November 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision that denied a 
rating in excess of 10 percent for the service-connected lumbar 
disability.  

In June 2005, the Veteran testified at a hearing held before a 
Decision Review Officer (DRO); a transcript of this hearing is 
associated with the claims file.

In December 2008, the Board remanded the case to the RO for 
additional development.

In an April 2010 rating decision, the evaluation of the service-
connected residuals of a lumbar injury was increased to 20 
percent, effective on September 21, 2009.  Since the Veteran did 
not expressed satisfaction with the rating, the matter remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In April 2010, additional evidence was submitted on behalf of the 
Veteran in support of his claim for an increased rating for the 
service-connected lumbar disability.  This new evidence has not 
been addressed by an additional Supplemental Statement of the 
Case (SSOC) considering this new evidence.  

Neither the Veteran nor his representative expressed a desire to 
waive initial RO review of this additional evidence.  Thus, the 
Board cannot consider the evidence in the first instance.  See 38 
C.F.R. § 19.31; Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Consequently, 
the case must be remanded to the RO to consider the new evidence 
and conduct any further development deemed appropriate.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Following completion of any indicated 
development, the RO should readjudicate the 
claim for an increased rating for the 
service-connected residuals of a lumbar 
spine injury in light of all pertinent 
evidence and legal authority, including the 
additional records recently submitted by 
the Veteran.

2.  If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative with an SSOC 
that includes clear reasons and bases for 
all determinations, and afford them with a 
reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


